 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN G. MENDOZA,                                   No. 2:18-cv-0553-EFB P

12                        Plaintiff,
13            v.                                         ORDER

14    S. PICKETT, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding without counsel in this action brought pursuant to 42

18   U.S.C. § 1983, has filed four discovery-related motions (ECF Nos. 17-20). Defendants oppose

19   the motions. ECF No. 21. For the reasons stated below, the motions are denied.

20           In the first motion, titled, “motion for discovery,” plaintiff filed a request for production of

21   documents. ECF No. 17. Discovery requests, however, shall only be filed with the court if they

22   are at issue. See E.D. Cal. Local Rules 250.2-250.4. At this time, there is no court proceeding

23   that requires the court’s review of plaintiff’s discovery requests. To the extent plaintiff intended

24   to serve defendants with his discovery requests by filing them with the court, the approach is

25   improper. More significant, however, is that the deadline for serving requests for written

26   discovery previously expired on October 11, 2019, rendering plaintiff’s requests, dated December

27   5, 2019, untimely. See ECF No. 15 at 4. For these reasons, the motion (ECF No. 17) is denied.

28   /////
                                                         1
 1          In two other motions, plaintiff seeks to depose defendants by written question, specifically
 2   citing to Rule 31 of the Federal Rules of Civil Procedure. ECF Nos. 18, 20. Plaintiff is thus
 3   aware that Rule 31 outlines the procedures to be followed when seeking to depose by written
 4   question and that leave of court is not required. See Fed. R. Civ. P. 31. Plaintiff has not complied
 5   with those procedures (e.g., sending notice to defendants and the officer taking the deposition,
 6   and providing an exact a list of questions), and the time for doing so has now passed. See ECF
 7   No. 15 at 4 (“All requests for discovery pursuant to Fed. R. Civ. P. 31 . . . shall be served not later
 8   than October 11, 2019.”). For these reasons, these motions (ECF Nos. 18, 20) are also denied.
 9          Plaintiff also filed a “motion for an order compelling discovery,” seeking to compel
10   defendants to respond to discovery requests that plaintiff served on November 5, 2019. ECF No.
11   19 at 4. Plaintiff’s motion is denied because the discovery at issue was not timely served in
12   advance of the October 11, 2019 deadline. To the extent plaintiff seeks to modify the discovery
13   and scheduling order by way of this motion, it too is denied. Without elaboration, plaintiff states
14   that the following portion of the scheduling order was “confusing and contradictory” (id.):
15          The parties may conduct discovery until December 20, 2019. Any motions
16          necessary to compel discovery shall be filed by that date. All requests for
            discovery pursuant to Fed. R. Civ. P. 31, 33, 34, or 36 shall be served not later
17          than October 11, 2019.

18   ECF No. 15 at 4. Plaintiff’s motions and untimely discovery requests evince an understanding of

19   the Rules governing written discovery that are referenced in the October 11, 2019 deadline. See

20   ECF No. 19 at 4 (“Plaintiff submitted these interrogatories pursuant to Rule 33 of the Federal

21   Rules of Civil Procedure”); id. at 7 and 10 (citing to Rules 33 and 34 in his requests for

22   production and interrogatories); ECF No. 20 at 1 (moving the “court for an order pursuant to

23   Federal Rules of Civil Procedure, Rule 31 for Deposition upon written question”). Accordingly,

24   plaintiff’s apparent objection to the discovery and scheduling order as “confusing and

25   contradictory” is not well-taken and belied by his own filings. As defendants note, if plaintiff had

26   been confused about the applicable deadlines, he could have demonstrated diligence by timely

27   seeking clarification as to what the October 11, 2019 deadline meant. ECF No. 21 at 3. He failed

28   to take any such action. Thus, plaintiff has failed to demonstrate good cause for modifying the
                                                        2
 1   discovery and scheduling order and this motion is also denied. See Fed. R. Civ. P. 16(b)(4);
 2   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 3          Accordingly, IT IS ORDERED that:
 4          1. Plaintiff’s “motion for discovery” (ECF No. 17) is DENIED;
 5          2. Plaintiff’s “motion[s] for deposition [by written question]” (ECF Nos. 18, 20) are
 6              DENIED; and
 7          3. Plaintiff’s “motion for an order compelling discovery” (ECF No. 19) is DENIED.
 8   DATED: February 6, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
